Exhibit 10.2
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”) is made and is effective as of June 8,
2004, (the “Effective Date”) between SynthRx, Inc. a Delaware corporation
(“SynthRx”) and CytRx Corporation, a Delaware corporation (“CytRx”) with
reference to the following facts:
A. CytRx has developed CytRx Know-How (as hereinafter defined) and has CytRx
Patent Rights (as hereinafter defined) in the fields of:
(i) the composition and use of surface-active copolymers exemplified by
poloxamer 188 to treat ischemic or damaged tissue, myocardial damage, stroke,
pathological hydrophobic interactions in biological fluids, tissue damaged by
reperfusion injury, sickle cell disease, cancer and in performing angioplasty
procedures (with the CytRx Know-How and CytRx Patent Rights in this field
referred to collectively as the “FLOCOR Intellectual Property”);
(ii) the composition and use of surface active copolymers (exemplified by
poloxamers, reverse poloxamers and diether, diester or diamide fatty acid
conjugates of poloxyethylene) to treat infections caused by microorganisms,
including bacteria, fungi, and viruses and to treat tumors (with the CytRx
Know-How and CytRx Patent Rights in this field referred to collectively as the
“Anti-Infectives Intellectual Property”); and
(iii) conventional vaccine adjuvants exemplified by poloxamer P1005 (with the
CytRx Know-How and CytRx Patent Rights in this field referred to collectively as
the “OptiVax Intellectual Property”).
B. CytRx has exclusively licensed to Merck & Co. (“Merck), Ivy Animal Health,
Inc. (“Ivy Animal Health”), TiterMax USA, Inc. (“TiterMax”) and Vical Inc.
(“Vical”) and has granted an option to acquire an exclusive license to Progenies
Pharmaceuticals, Inc. (“Progenies”), CytRx Know-How and CytRx Patent Rights in
certain fields under agreements collectively referred to as the CytRx Licenses,
copies of which are attached hereto as Schedule A.
C. Dr. Robert L. Hunter (“Hunter”) has previously participated in the
development of most of the poloxamer technology that is the subject of the
Licensed Intellectual Property (as hereinafter defined) and has developed Hunter
Know-How (as hereinafter defined) and has no Hunter Patent Rights (as
hereinafter defined).
D. CytRx and SynthRx wish to continue the development and subsequent
commercialization of the FLOCOR Intellectual Property, the Anti-Infectives
Intellectual Property and the OptiVax Intellectual Property (collectively
referred to as the “Licensed Intellectual Property”) pursuant to a license to
the Licensed Intellectual Property to be granted by CytRx to SynthRx and upon
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

      ***   Certain confidential portions of this Exhibit were omitted by means
of blackout of the text (the “Mark”). This Exhibit has been filed separately
with the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 

Page 1 of 18



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS
Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:
1.1 The term “Affiliate” shall mean (i) any corporation or business entity of
which 50% or more of the securities or other ownership interests representing
the equity, the voting stock or general partnership interest are owned,
controlled or held, directly or indirectly, by SynthRx, Hunter or CytRx; or
(ii) any corporation or business entity which, directly or indirectly, owns,
controls or holds 50% or more of the securities or other ownership interests
representing the equity or the voting stock of SynthRx or CytRx.
1.2 The term “Anti-Infectives” shall mean polyoxypropylene/polyoxyethylene
copolymers and other polyoxyethylene conjugates having therapeutic activity or
having the ability to enhance the therapeutic activity of other agents against
infective organisms, including bacteria, viruses and fungi.
1.3 The term “Calendar Quarter” shall mean the respective periods of three
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
1.4 The term “Calendar Year” shall mean each successive period of twelve
consecutive calendar months commencing on January 1 and ending on December 31.
1.5 The term “CytRx Know-How” shall mean information and materials, including
but not limited to, discoveries, Improvements, processes, formulas, data,
know-how and trade secrets, patentable or otherwise, which (i) are in CytRx’s
possession or control at the Effective Date or are developed by CytRx during the
term of this Agreement, if any, (ii) are not generally known, (iii) are
necessary to SynthRx in connection with the research, development, marketing,
use or sale of Licensed Products in the Field in the Territory, and (iv) CytRx
has the right to provide to SynthRx.
1.6 The term “CytRx Licenses” shall mean the previously entered into exclusive
license agreements between CytRx and Merck, Ivy Animal Health, TiterMax and
Vical and the exclusive license agreement to be entered into between CytRx and
Progenies upon Progenies exercising the option granted to h by CytRx for certain
CytRx Know-How and CytRx Patent Rights for certain fields as defined in each
license agreement listed in Schedule A.
1.7 The term “CytRx Patent Rights” shall mean (i) all United States or foreign
patents or patent applications, and patents to be issued pursuant thereto, owned
by or licensed to CytRx, pertaining to Flocor, the Anti-Infectives or Optivax,
excluding the use in certain fields that are covered in the CytRx Licenses
listed in Schedule A hereto; or (ii) are divisions, continuations, reissues,
renewals, extensions, supplementary protection certificates, utility models and
the like of any such United States patents and patent applications and foreign
equivalents thereof.
1.8 The term “Field” shall mean the use of Licensed Intellectual Property in all
fields for FLOCOR, Anti-Infectives and OptiVax Agreements, except for those
fields of use that are or will be licensed under the CytRx Licenses set forth in
recital A to this Agreement.

 

Page 2 of 18



--------------------------------------------------------------------------------



 



1.9 The term “FLOCOR” shall mean surface-active copolymers of an ethylene
oxide-propylene oxide condensation products that have cytoprotective, rheologic
and antithrombotic activities exemplified by poloxamer 188.
1.10 The term “Hunter Know-How” shall mean information and materials, including
but not limited to, discoveries, Improvements, processes, formulas, dates,
know-how and trade secrets, patentable or otherwise, which are in Hunter’s
possession or control at the Effective Date or are developed by Hunter alone or
with others during the term of this Agreement, if any, (i) are not generally
known, (ii) are necessary to SynthRx in connection with the research,
development, marketing, use or sale of the Licensed Products in the Field in the
Territory, and (iii) which Hunter has the right to provide to SynthRx.
1.11 The term “Hunter Patent Rights” shall mean (i) all United States or foreign
patents or patent applications and patents to be issued pursuant thereto, owned
by or licensed to Hunter, including but not limited to those listed in
Schedule B hereto; or (ii) are divisions, continuations, reissues, renewals,
extensions, supplementary protection certificates, utility models and the like
of any such United States patents and patent applications and foreign
equivalents thereof in die fields of FLOCOR, the Anti-lnfectives and OptiVax.
1.12 The term “Improvement” shall mean any improvement or enhancement by
SynthRx, CytRx or Hunter to any of the Licensed Intellectual Property, including
without limitation in the synthesis, purification or manufacture of FLOCOR,
OptiVax or the Anti-lnfectives.
1.13 The term “Licensed Product” shall mean a Product for use in the Field, that
in the absence of this Agreement would infringe one or more claims of the CytRx
Patent Rights or Hunter Patent Rights, or a Product that is made using a process
or method covered by one or more claims of the CytRx Patent Rights or Hunter
Patent Rights.
1.14 The term “Major Market Country” shall mean the United States, Japan or one
half of the countries of the European Union.
1.15 The term “Net Sales” shall mean with respect to any Licensed Product, the
gross sales price of such Licensed Product invoiced by SynthRx or Affiliates to
customers who are not Affiliates (or are Affiliates but are end users of such
Licensed Product) less, to the extent actually paid or accrued by SynthRx or
Affiliates (as applicable), (a) normal and customary credits, allowances,
discounts and rebates to, and chargebacks from the account of such customers for
spoiled, damaged, out-dated or returned Licensed Product; (b) normal and
customary outer packing, freight and insurance costs incurred in transporting
such Licensed Product to such customers; (c) normal and customary cash, quantity
and trade discounts, rebates and other price reductions for such Licensed
Product given to such customers; (d) sales, use, excise, value-added and other
taxes (but not income taxes of any kind) imposed upon the sale of such Licensed
Product in final form to such customers; and (e) customs duties, surcharges and
other governmental charges incurred in exporting or importing such Licensed
Product to such customers.

 

Page 3 of 18



--------------------------------------------------------------------------------



 



In the case of a Combination Product, as defined below, for which the agent or
ingredient constituting a Licensed Product and each of the other active agents
or active ingredients not constituting a Licensed Product have established
market prices when sold separately, Net Sales shall be determined by multiplying
the Net Sales for each such Combination Product by a fraction, the numerator of
which shall be the established market price for the Licensed Product contained
in the Combination Product and the denominator of which shall be the sum of the
established market prices for the Licensed Product plus the other active agents
or active ingredients contained in the Combination Product. When such separate
market prices are not established, then the parties shall negotiate in good
faith to determine a fair and equitable method of calculating Net Sales for the
Combination Product in question. For purposes of the foregoing, “Combination
Product” shall mean any product containing both an agent or ingredient, which
constitutes a Licensed Product and one or more other active agents which do not
by themselves constitute Licensed Products, whether such Combination Product is
packaged separately but sold together or are both packaged and sold together.
1.16 The term “OptiVax” shall mean novel polyoxyethylene/polyoxypropylene
copolymers that are high molecular weight molecules and are useful as vaccine
adjuvants.
1.17 The term “Organization Agreement”, shall mean the Agreement dated as of
October 20,2003, by and among CytRx, SynthRx and Hunter.
1.18 The term “Phase I Clinical Trial” shall mean that portion of the clinical
development program, which includes one or more trials of a Licensed Product on
human patients to estimate initial safety and tolerability for the desired
claims and indications.
1.19 The term “Phase II Clinical Trial” shall mean that portion of the clinical
development program conducted after the completion of the required Phase I
Clinical Trials and which includes one or more human clinical trials, which
trials are intended to evaluate the safety and effectiveness of a Licensed
Product for a particular indication or indications in patients with the disease
or indication under study or that would otherwise satisfy the requirements of 21
CFR 312.21(b), any future revisions thereof, any future substitutes therefor, or
foreign equivalents thereof.
1.20 The term “Phase III Clinical Trial” shall mean that portion of the clinical
development program which includes one or more human clinical trials, the
results of which could be used to establish the safety and efficacy of a
Licensed Product as a basis for a NDA or that would otherwise satisfy
requirements of 21 CFR 312.21(c), any future revisions thereof, any future
substitutes therefor, or foreign equivalents thereof.
1.21 The term “Product” shall mean any prescription or over-the-counter
prophylactic, diagnostic or therapeutic product, vaccine or medical device for
use in the Field in the Territory.
1.22 The term “Proprietary Information” shall mean all SynthRx Know-How, Hunter
Know-How and CytRx Know-How, and all other scientific, clinical, regulatory,
marketing, financial and commercial information or data, whether communicated in
writing or orally or by sensory detection, which is provided by one party to the
other party in connection with this Agreement.

 

Page 4 of 18



--------------------------------------------------------------------------------



 



1.23 The term “Regulatory Approval” shall mean notification from the United
States Food and Drug Administration or a comparable regulatory authority in a
country that all approvals for the marketing of a Licensed Product, including
pricing approvals, have been granted.
1.24 The term “SynthRx Know-How” shall mean any SynthRx information and
materials, including but not limited to, discoveries, Improvements, processes,
formulas, data, inventions, know-how and trade secrets, patentable or otherwise,
which during the term of this Agreement are not generally known.
1.25 The term “Territory” shall mean all of the countries in the world.
1.26 The term “separately branded Licensed Products” shall mean two or more
Licensed Products that are not interchangeable. It does not include different
dosage forms, modified labeling or different names used in conjunction with
different languages.
ARTICLE II.
LICENSE: DEVELOPMENT AND COMMERCIALIZATION
2.1 SynthRx License Grant. CytRx hereby grants to SynthRx effective as of the
Effective Date an exclusive license to CytRx Patent Rights in the Territory with
the right to sublicense the Licensed Intellectual Property to research, develop,
use, manufacture, have manufactured, sell, offer to sell or have sold
(i) Licensed Products; and (ii) OptiVax as it relates to use in the Field.
2.2 Exchange of Information; Supply of Material.
(a) Initial Data Transfer. CytRx shall make available to SynthRx on or prior to
the Closing Date in English and in writing for its use, CytRx Know-How in
CytRx’s possession as of the Closing Date (as defined in the Organization
Agreement), including but not limited to the embodiments of such CytRx Know-How
as set forth on the attached Schedule C. CytRx also agrees to disclose to
SynthRx, upon execution of this Agreement CytRx’s pending United States patent
applications, if any. CytRx shall also transfer to SynthRx within 60 days of the
Closing Date copies of all regulatory filings (including without limitation
IND’s) and data pertaining to FLOCOR, OptiVax and CytRx’s Anti-Infectives patent
portfolio.
(b) Additional Date Transfer. During the term of this Agreement and so long as
SynthRx continues to have an obligation to pay royalties to CytRx under this
Agreement, CytRx shall promptly disclose to SynthRx in writing on an ongoing
basis all CytRx Know-How not previously disclosed.
(c) Reports. During the term of tins Agreement, and upon written request from
CytRx, but not more than once per Calendar Year, SynthRx agrees to provide CytRx
with a written report summarizing research and development activities related to
the Licensed Intellectual Property over the previous Calendar Year.
(d) Sublicense Agreements. SynthRx shall provide to CytRx a copy of all
sublicense agreements pertaining to Licensed Intellectual Property within
30 days of execution.

 

Page 5 of 18



--------------------------------------------------------------------------------



 



(e) Supply of Flocor and other drug product. CytRx shall assign ownership to
SynthRx on or before the Second Closing Date (as defined in the Organization
Agreement) of all of its drug product relating to OptiVax, the Anti-Infectives
and FLOCOR, including FLOCOR finished drug product, work in progress drug
product and drug substance in accordance with the provisions of the Organization
Agreement but makes no representation or warranty as to the physical condition
or usability in future clinical trials of any of these drug materials.
2.3 Development and Commercialization. SynthRx shall use its commercially
reasonable best efforts at its own expense, to develop and commercialize
Licensed Products in the Territory and to maximize the sales of Licensed
Products. SynthRx shall provide CytRx with summaries of all of its development
plans for Licensed Products as well as copies of all material correspondence
with the FDA and other foreign regulatory authorities with respect to the
development, manufacture and sale of Licensed Products.
ARTICLE III.
CONFIDENTIALITY AND PUBLICATION
3.1 Nondisclosure Obligation. All Proprietary Information disclosed by a
disclosing party to a receiving party hereunder shall be maintained in
confidence by the receiving party and shall not be disclosed to a non-party or
used for any purpose except as set forth herein without the prior written
consent of the disclosing party, except to the extent that such Proprietary
Information:
(a) is known by recipient at the time of its receipt, and not through a prior
disclosure by the disclosing party, as documented by business records;
(b) is properly in the public domain;
(c) is subsequently disclosed to the receiving party by a third party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing party;
(d) is developed by the receiving party independently of Proprietary Information
received from the disclosing party as documented by business records;
(e) is disclosed to governmental or other regulatory agencies in order to obtain
patents or to gain approval to conduct clinical trials or to market Licensed
Product, but such disclosure may be only to the extent reasonably necessary to
obtain patents or authorizations upon prior review and consent of the disclosing
party;
(f) is deemed necessary by SynthRx to be disclosed to sublicensees, agents,
consultants, Affiliates, distributors and/or other third parties for the
research and development, manufacture, use sale or offer for sale of Licensed
Products (or for such parties to determine their interest in performing such
activities) in accordance with this Agreement on the condition that such third
parties agree to be bound by the confidentiality obligations contained in this
Agreement, provided the term of confidentiality for such third parties shall be
no less than ten (10) years; or

 

Page 6 of 18



--------------------------------------------------------------------------------



 



(g) is required to be disclosed by law or court order, provided that notice is
promptly delivered to the other party in order to provide an opportunity to
challenge or limit the disclosure obligations.
ARTICLE IV.
PAYMENTS: ROYALTIES AND REPORTS
4.1 Initial Payment. In partial consideration for the license granted pursuant
to Section 2.1 hereof under the Licensed Intellectual Property, upon the terms
and conditions contained herein, SynthRx shall pay to CytRx on the Effective
Date the CytRx cash license payment provided for by Section 2.2 of the
Organization Agreement. This cash payment shall be non-refundable and not
creditable against the royalty or other payments called for by Section 4.2 or
Section 4.3 hereof
4.2 Milestone Payments. Subject to the terms and conditions in this Agreement
and as further consideration for the license granted herein, SynthRx shall pay
to CytRx the following milestone payments, which shall be non-refundable and not
creditable against the royalty called for under Section 4.3 hereof:
(a) With respect to the development of Licensed Products being developed by
SynthRx or an affiliate based on FLOCOR Intellectual Property:
(i) A $2,000,000 payment for the first Major Market Country upon obtaining
Regulatory Approval and first commercial sale due to such approval in that
country.
(ii) For each additional separately branded License Product:
A $2,000,000 payment for the first Major Market Country in which a Regulatory
Approval is obtained, upon the securing the first commercial sale due to such
approval.
(b) With respect to the development of Licensed Products being developed by
SynthRx or an affiliate based on Anti-Infectives Intellectual Property:
(i) A $2,000,000 payment for the first Major Market Country in which Regulatory
Approval is obtained, upon the securing the first commercial sale due to such
approval.
(ii) For each additional separately branded Licensed Product:
A $2,000,000 payment for the first Major Market Country in which a Regulatory
Approval is obtained, upon the securing the first commercial sale due to such
approval.
Except as otherwise provided above, SynthRx shall notify CytRx in writing within
30 days upon the achievement of each milestone. Payment shall be divided and
spread over time, as follows: $1 million will be due on market introduction; the
remaining $1 million will be payable over time at a rate of 25% of net sales
quarterly as set forth in the reports described in Section 4.3.3 hereof until
the total amount specified is paid.

 

Page 7 of 18



--------------------------------------------------------------------------------



 



4.3 Royalties.
4.3.1 Royalties Payable By SvnthRx. Subject to the terms and conditions of this
Agreement, SynthRx shall pay to CytRx royalties for sales by SynthRx or an
affiliate of Licensed Product on a country-by-country basis in an amount equal
to:
(a) Subject to Paragraph 4.3.1 (b) below, for Net Sales by SynthRx or Affiliates
of Licensed Products sold:
(i) under the license to FLOCOR Intellectual Property granted under
Section 2.1(a) hereof a royalty of 5%;
(ii) under the license for Anti-Infectives Intellectual Property granted under
Section 2.1(a) hereof a royalty of 5%; and
(iii) under the license for OptiVax Intellectual Property granted under
Section 2.1(a) hereof, a royalty of 4%.
(b) If in any country, the total royalty payments on a Licensed Product
(including royalties payable to CytRx) being paid by SynthRx or its Affiliates
exceeds double the royalty obligation to CytRx, the royalty to CytRx for such
country shall be reduced by the formula set forth below, provided that in no
event shall the royalty payable to CytRx be reduced by more than 50% on a
country-by-country basis. It is understood that royalty reductions are intended
to be equitably applied to all of SynthRx’s licensors of technology related to
Licensed Products. If SynthRx concludes that a royalty reduction formula is
applicable, SynthRx shall inform CytRx of the total amount of its royalty burden
on Licensed Product. SynthRx represents and warrants that as of the Effective
Date, it has no reason to know that total royalty payments on Licensed Products
will exceed 10%.
Formula. The amount payable to CytRx will be the larger of (1) the contracted
royalty to CytRx multiplied by the fraction that is double the total royalty
obligation of SynthRx or (2) 50% of the contracted royalty to CytRx.
Example: CytRx royalty is 5% and total royalty burden on Licensed Product is
30%. Royalty due CytRx would be as follows: 10%/30% multiplied by 5% . This is
10%/30% * 10% = 3.33%.
(c) Royalties on Licensed Product at the rates set forth in this Section 4.3.1
shall be effective as of the date of first commercial sale of Licensed Product
in a country and shall continue for the longer of 7 years from the first
commercial sale of Licensed Product in that country or until the expiration of
the last applicable patent on Licensed Product in such country in the case of
sales under Subsection 4.3.1 (unless a generic equivalent for Licensed Product
is then being marketed in such country, in which case the royalty rate will be
reduced by 50%) subject to the following conditions.

 

Page 8 of 18



--------------------------------------------------------------------------------



 



(A) that only one royalty shall be due under this Agreement with respect to the
each unit of Licensed Product;
(B) that no royalties shall be due upon the sale or other transfer among SynthRx
or its Affiliates, but in such cases the royalty shall be due and calculated
upon SynthRx’s or its Affiliate’s Net Sales; no royalties shall accrue on the
disposition of Licensed Product by SynthRx or its Affiliates as samples
(promotion or otherwise) or as donations (for example, to non-profit
institutions, government agencies for a non-commercial purpose); and
(C) sales of Licensed Product by SynthRx, any Affiliate of SynthRx or any
sublicensee or distributor of SynthRx solely for research or clinical testing or
for indigent or similar public support or compassionate use programs, which
sales are made at or below the cost of goods of such Licensed Product or at or
below the cost of purchasing such Licensed Product from a third party
manufacturer if such Licensed Product is so purchased by SynthRx (plus, in each
case, the costs of shipping and administration of such clinical, indigent or
compassionate use program) shall be excluded from the computation of Net Sales.
4.3.2 Royalty Payable Under Managed Pharmaceutical Contract. It is understood by
the parties that SynthRx may sell Licensed Product to an independent third party
(such as a retailer or wholesaler) and may subsequently perform services
relating to Licensed Products under a managed pharmaceutical benefits contract
or other similar contract. In such cases, it is agreed by the Parties that Net
Sales shall be based on the invoice price to an independent retailer or
wholesaler, provided that such invoice price represents a fair market price for
such Licensed Products.
4.3.3 Reports: Payment of Royalty. During the term of this Agreement following
the first commercial sale of a Licensed Product, SynthRx shall furnish to CytRx
a quarterly written report for the Calendar Quarter showing the sales of all
Licensed Products subject to royalty payments sold by SynthRx, its Affiliates
and its sublicensees in the Territory during the reporting period and the
royalties payable under this Agreement. Reports shall be due on the 45th day
following the close of each Calendar Quarter. Royalties shown to have accrued by
each royalty report shall be due and payable on the date such royalty report is
due. SynthRx shall keep complete and accurate records in sufficient detail to
enable the royalties payable hereunder to be determined.
4.3.4 Audits.
(a) Upon the written request of CytRx and not more than once in each Calendar
Year, SynthRx shall permit an independent certified public accounting firm of
nationally recognized standing selected by CytRx and reasonably acceptable to
SynthRx, at CytRx’s expense, to have access during normal business hours to such
of the records of SynthRx as may be reasonably necessary to verify the accuracy
of the royalty reports hereunder for any year ending not more than 24 months
prior to the date of such request. The accounting firm shall disclose to CytRx
only whether the royalty reports are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
CytRx.

 

Page 9 of 18



--------------------------------------------------------------------------------



 



(b) If such accounting firm correctly concludes that additional royalties were
owed during such period, SynthRx shall pay the additional royalties within
30 days of the date CytRx delivers to SynthRx such accounting firm’s written
report so correctly concluding, and will also pay the fees charged by such
accounting firm. In addition, if the additional royalties found due exceed 5% of
the amounts paid, the SynthRx will pay CytRx interest on such additional
royalties at the rate of prime rate plus 2% (as published in the Wall Street
Journal on the last Friday of the month) from the date such additional royalties
were due to the date such additional royalties are paid.
(c) SynthRx shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to SynthRx, to
keep and maintain records of sales made pursuant to such sublicense and to grant
access to such records by CytRx’s independent accountant to die same extent
required of SynthRx under this Agreement. Upon the expiration of 24 months
following the end of any year, the calculation of royalties payable with respect
to such year shall be binding and conclusive upon CytRx, and SynthRx and its
sublicensees shall be released from any liability or accountability with respect
to royalties for such year.
(d) CytRx shall treat all financial information subject to review under this
Section 4.3.4 or under any sublicense agreement in accordance with the
confidentiality provisions of this Agreement, and shall cause its accounting
firm to enter into an acceptable confidentiality agreement with SynthRx
obligating it to retain all such financial information in confidence pursuant to
such confidentiality agreement.
4.3.5 Payment Exchange Rate. All payments to be made by SynthRx to CytRx under
this Agreement shall be made in United States dollars and may be paid by check
made to the order of CytRx or bank wire transfer in immediately available funds
to such bank account in the United States designated in writing by CytRx from
time to time. In the case of sales outside the United States, the rate of
exchange to be used in computing the amount of currency equivalent in United
States dollars shall be made according to the prevailing rate of exchange on the
last business day of the month in which such sales were recorded as published in
the Wall Street Journal.
4.3.6 Income Tax Withholding. If laws, rules or regulations require withholding
of income taxes or other taxes imposed upon payments set forth in this
Article IV, SynthRx shall make such withholding payments as required and
subtract such withholding payments from the payments set forth in this
Article IV. SynthRx shall submit appropriate proof of payment of the withholding
taxes to CytRx within a reasonable period of time.
4.3.7 Sublicense Income. If SynthRx elects to sublicense CytRx Patent Rights as
provided for in Section 2.1, then after such sublicense the milestone payments
(Section 4.2) and royalties (Section 4.3) will not apply to any Licensed Product
sold by the sublicensee. Instead, SynthRx shall pay CytRx an amount equal to 20%
of any sublicensing income that it receives from any third party within 30 days
after receiving the sublicense payment from the sub licensee, Sublicense income
includes all payments received by SynthRx in consideration of any sublicense of
the rights granted to SynthRx by CytRx pursuant to Section 2.1 hereof, including
without limitation, license fees, royalties, milestone payments, license
maintenance fees and strategic alliance payments, whether in cash, equity or
other property, with the payment by SynthRx to CytRx to be in the same form as
the payment received by SynthRx.

 

Page 10 of 18



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND DISCLAIMER OF WARRANTIES
5.1 NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO BE A REPRESENTATION OR WARRANTY
BY CYTRX OF THE VALIDITY OF ANY OF THE PATENTS OR THE ACCURACY, SAFETY, OR
USEFULNESS FOR ANY PURPOSE, OF ANY CYTRX KNOW-HOW AND ANY OTHER TECHNICAL
INFORMATION, TECHNIQUES, OR PRACTICES AT ANY TIME MADE AVAILABLE BY CYTRX, CYTRX
SHALL HAVE NO LIABILITY WHATSOEVER TO SYNTHRX OR ANY OTHER PERSON FOR OR ON
ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE, SUSTAINED BY, OR
ANY DAMAGE ASSESSED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY INCURRED BY OR
IMPOSED UPON SYNTHRX OR ANY OTHER PERSON, ARISING OUT OF OR IN CONNECTION WITH
OR RESULTING FROM (a) THE PRODUCTION, USE, OR SALE OF ANY PRODUCT, OR THE
PRACTICE OF THE PATENT RIGHTS AND/OR CYTRX KNOW-HOW; (b) THE USE OF ANY CYTRX
KNOW-HOW OR ANY OTHER TECHNICAL INFORMATION, TECHNIQUES, OR PRACTICES DISCLOSED
BY CYTRX; OR (c) ANY ADVERTISING OR OTHER PROMOTIONAL ACTIVITIES BY SYNTHRX WITH
RESPECT TO ANY OF THE FOREGOING.
ARTICLE VI.
INVENTIONS AND PATENT PROVISIONS
6.1 Filing, Prosecution and Maintenance of Patents. SynthRx, at its own expense
shall have primary responsibility for filing, prosecuting, and maintaining any
and all CytRx Patent Rights, including any Improvements to the CytRx Patent
Rights. SynthRx shall have the right to determine whether or not, and where to
abandon the prosecution of any patent or patent application, to discontinue the
maintenance of any patent or patent application, or to seek patent term
restoration or supplemental protection certificates or their equivalents in any
country in the Territory where applicable to patents. SynthRx shall provide
CytRx with copies of all material correspondence and filings with the U.S.
Patent and Trademark Office and any foreign patent office. CytRx may, at its own
expense, file for or maintain any patent that SynthRx elects to not pursue or to
abandon, in which case such patent shall be excluded from the CytRx Patent
Rights that are licensed to SynthRx. However, some CytRx patents are
overlapping, providing multiple layers of protection. SynthRx may elect to
abandon such patents that are deemed not necessary for protection of the
technology. Consequently, if CytRx files for or maintains any patent that
SynthRx elects to not pursue or to abandon, then CytRx agrees not to enforce
that patent against any activities of SynthRx permitted by this Agreement that
are protected by patents that SynthRx has elected to maintain.
6.2 Interference. Opposition. Reexamination and Reissue.
(a) CytRx and SynthRx shall, within ten 10 days of learning of such event,
inform the other party of any request for, or filing or declaration of any
interference, opposition, or reexamination relating to any of the CytRx Patent
Rights. SynthRx and CytRx shall thereafter consult and cooperate fully to
determine a course of action with respect to any such proceeding, with SynthRx
having primary responsibility, at its own expense, for implementing such agreed
upon action.

 

Page 11 of 18



--------------------------------------------------------------------------------



 



(b) SynthRx shall not institute any reexamination, or reissue proceeding
relating to any of the CytRx Patent Rights without the prior written consent to
CytRx, which consent shall not be unreasonably withheld.
(c) In connection with any interference, opposition, reissue, or reexamination
proceeding relating to any of the CytRx Patent Rights, SynthRx and CytRx will
cooperate fully and will provide each other with any information or assistance
that either may reasonably request. SynthRx shall keep CytRx informed of
developments in any such action or proceeding, including, to the extent
permissible, the status of any settlement negotiations and the terms of any
offer related thereto.
6.3 Enforcement Rights.
(a) CytRx and SynthRx shall give each other notice of either (i) any
infringement of any of the CytRx Patent Rights, or (ii) any misappropriation or
misuse of CytRx Know-How, that may come to CytRx’s or SynthRx’s attention.
SynthRx and CytRx shall thereafter consuh and cooperate folly to determine a
course of action, including but not limited to the commencement of legal action
by SynthRx at its own expense to terminate any infringement of any of the CytRx
Patent Rights or any misappropriation or misuse of CytRx Know-How. SynthRx shall
promptly inform CytRx if SynthRx elects not to exercise its right to commence
legal action and CytRx shall thereafter have the right, but not the obligation,
to either initiate and prosecute such action.
(b) In the event that SynthRx elects not to initiate and prosecute an action as
provided in paragraph (a), and CytRx elects to do so, the costs of any course of
action to terminate infringement of any of the CytRx Patent Rights or
misappropriation or misuse of CytRx Know-How, including the costs of any legal
action commenced shall be shared equally by CytRx and SynthRx.
(c) For any action to terminate any infringement of any of the CytRx Patent
Rights or any misappropriation or misuse of CytRx Know-How, in the event that
SynthRx is unable to initiate or prosecute such action solely in its own name,
CytRx will join such action voluntarily and will execute and cause its
Affiliates to execute all documents necessary for SynthRx to initiate litigation
to prosecute and maintain such action, In connection with any action, SynthRx
and CytRx will cooperate fully and will provide each other with any information
or assistance that either may reasonably request. Each party shall keep the
other informed of developments in any action or proceeding, including, to the
extent permissible by law, the status of any settlement negotiations and the
terms of any offer related thereto.
(d) Any recovery obtained by either SynthRx or CytRx in connection with or as a
result of any action contemplated by this section, whether by settlement or
otherwise, shall be shared in order as follows:

 

Page 12 of 18



--------------------------------------------------------------------------------



 



(i) the party which initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;
(ii) the other party or parties shall then, to the extent possible, recover its
costs and expenses incurred in connection with the action; and
(iii) the amount of any recovery remaining shall then be allocated between the
parties on a pro rata basis under which CytRx shall receive a proportion based
on the royalties it lost and SynthRx shall receive any remaining amounts.
(e) CytRx shall immediately give notice to SynthRx of any certification
regarding any Patent Rights it has received pursuant to the United States “Drug
Price Competition and Patent Term Restoration Act of 1984” under either 21
U.S.C. §§355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or equivalent foreign provision
and shall provide SynthRx with a copy of such certification within 5 days of
receipt. CytRx’s and SynthRx’s rights with respect to the initiation and
prosecution of any legal action as a result of such certification or any
recovery obtained as a result of such legal action shall be denned in paragraphs
(a)-(d) hereof, provided, however, if SynthRx decides not to bring infringement
proceedings against the entity making such a certification, SynthRx shall give
notice to CytRx of such decision not to bring suit within 30 days after receipt
of notice of such certification. CytRx may then, but is not required to, bring
suit against the party that filed the certification. Any such suit by SynthRx or
CytRx shall either be in the name of SynthRx or in the name of CytRx, or
jointly.
6.4 Patent Term Restoration. SynthRx and CytRx shall cooperate with each other
in obtaining patent term restoration or supplemental protection certificates or
their equivalents in any country in the Territory where applicable to the CytRx
Patent Rights. SynthRx shall have the opportunity to make any election with
respect to obtaining such patent term restoration to the extent possible and
shall bear the cost thereof, which shall be fully creditable toward any future
royalty payments owed by SynthRx pursuant to Section 5.3 hereof
6.5 Patent Markings. SynthRx agrees to mark the Licensed Products and OptiVax
sold in the United States with all applicable United States patent numbers. All
Licensed Products and OptiVax shipped to or sold in other countries shall be
marked in such a manner as to conform with the patent laws and practice of the
country of manufacture or sale.
ARTICLE VII
TERM AND TERMINATION
7.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and the term of this Agreement shall continue in effect until the
expiration of all royalty obligations hereunder. Upon expiration of all royalty
obligations hereunder, SynthRx’s license pursuant to Section 2.1 hereof shall
become a fully paid-up, perpetual license.
7.2 Termination Without Cause by SynthRx. Notwithstanding anything contained
herein to the contrary, SynthRx shall have the right to terminate the license
granted under this Agreement at any time in its sole discretion by giving
90 days advance written notice to CytRx. In the event of such termination under
this Section 7.2, the rights and obligations under SynthRx’s license pursuant to
Section 2.1 hereof and any payment obligations not due and owing as of the
termination date shall terminate, but the provisions of Article III shall
survive such termination.

 

Page 13 of 18



--------------------------------------------------------------------------------



 



7.3 Termination for Cause.
7.3.1 Termination for Non-Payment. The parties agree that in the event that
SynthRx fails to make any non-disputed payment due by virtue of Article IV and
such failure to make such non-disputed payment continues for 30 days after
written notice of such breach is provided to SynthRx by CytRx, then the license
granted to SynthRx under Section 2.1 hereof shall automatically terminate at the
conclusion of the such 30-day period, unless otherwise mutually agreed to in
writing by SynthRx and CytRx.
7.3.2 Termination for Cause. This Agreement may be terminated by notice by
either SynthRx or CytRx at any time during the term of this Agreement if the
other party is in breach of its material obligations hereunder by causes and
reasons within its control and has not cured such breach within 60 days after
notice requesting cure of the breach. This Agreement may be terminated by notice
by CytRx upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings by SynthRx, or upon a general assignment
of a substantial portion of all of SynthRx’s assets for the benefit of
creditors; provided, however, in the case of any involuntary bankruptcy
proceeding such right to terminate shall only become effective if the party
consents to the involuntary bankruptcy or such proceeding is not dismissed
within 90 days after the filing thereof.
7.3.3 Effect of Termination for Cause on License.
(a) In the event that CytRx terminates this Agreement under Section 7.3.1 hereof
or 7.3.2 hereof, SynthRx’s license pursuant to Section 2.1 hereof shall
terminate as of such termination date, but the provisions of Article in shall
survive such termination.
(b) In accordance with Section 365(n) of the United States Bankruptcy Code, 11
USC 365(n), in the event an order for relief becomes effective in any bankruptcy
case under any chapter of the Bankruptcy Code, in which CytRx is a debtor,
SynthRx shall, as licensee from CytRx, upon the rejection of such license by
CytRx, have the right, without limitation and in addition to all rights provided
for by the Bankruptcy Code or otherwise, to elect to retain its rights
(including a right to enforce any exclusivity provision of such license, but
excluding any other right under applicable nonbankruptcy law to specific
performance of such license) under such license and under any agreement
supplementary to such license, to such intellectual property (including any
embodiment of such intellectual property to the extent protected by applicable
nonbankruptcy law), as such rights existed immediately before the bankruptcy
case commenced, for:
(i) the duration of such license; and
(ii) any period for which such contract may be extended by the licensee as of
right under applicable nonbankruptcy law.

 

Page 14 of 18



--------------------------------------------------------------------------------



 



(c) In the event that CytRx materially breaches this Agreement and fails to cure
such breach as permitted by Section 7.3.1 hereof; SynthRx may, in lieu of
terminating this Agreement, recover the damages from CytRx specifically
resulting from such breach; provided, however, that SynthRx will continue to be
obligated to make and shall make all of the payments to CytRx provided for by
Article IV hereof or otherwise under this Agreement.
7.4 Effect of Termination. Expiration or termination of the Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination. Any expiration or early termination of this Agreement shall be
without prejudice to the rights of either party against the other accrued or
accruing under this Agreement prior to termination, including the obligation to
pay royalties for Licensed Products sold prior to such termination.
Notwithstanding the foregoing, any termination by either party pursuant to
Section 7.3.1 hereof or Section 7.3.2 hereof shall not limit any other remedies
that either party may have against the other arising out of or related to such
breach, including claims for damages. To the extent SynthRx’s license in CytRx
Know-How is terminated, SynthRx shall promptly transfer to CytRx alt copies and
materials containing CytRx Know-How in its possession and control and in the
possession and control of its Affiliates, sublicensees and distributors and
shall delete all CytRx Know-How, or any portion thereof, from its and their
computer data bases.
ARTICLE VIII
MISCELLANEOUS
8.1 Force Majeure. Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached the Agreement for
failure or delay in fulfilling or performing any term of the Agreement when such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected party including, but not limited to, fire, floods,
embargoes, war, acts of war (whether war be declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority or the
other party. The affected party shall notify the other party of such force
majeure circumstances as soon as reasonably practical.
8.2 Assignment. This Agreement may not be assigned by SynthRx without the
consent of CytRx and may not be assigned by CytRx without the consent of
SynthRx. Notwithstanding the foregoing, either party hereto may assign this
Agreement without the other party’s consent in connection with a merger into, a
consolidation with, or a transfer of all or substantially all of its corporate
assets or the transfer of all or substantially all of the assets related to the
product line to which this Agreement pertains as an entirety or to any
corporation, partnership or other person or entity, so long as the successor
surviving person or entity in any such merger, consolidation, partnership or
other person or entity transfer or reorganization assumes in writing the
obligations of this Agreement. Such merger, consolidation, transfer or
reorganization shall not in any way be a breach of this Section 8.2, nor be a
default under this Agreement. Any permitted assignee shall assume all
obligations of its assignor under the Agreement.
8.3 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or contained herein shall not in
any way be affected or impaired thereby, unless the absence of the invalidated
provisions) adversely affect the substantive rights of the parties. The parties
shall in such an instance use their best efforts to replace the invalid, illegal
or unenforceable provision(s) with valid, legal and enforceable provisions)
which, insofar as practical, implement the purposes of this Agreement.

 

Page 15 of 18



--------------------------------------------------------------------------------



 



8.4 Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally, sent by
telecopier (and promptly confirmed by personal delivery, registered or certified
mail or overnight courier), sent by internationally-recognized overnight or
second day courier or sent by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows:

     
if to CytRx, to:
  CytRx Corporation
 
  11726 San Vicente Boulevard
 
  Suite 650
 
  Los Angeles, California 90049
 
  Attention: President & CEO
 
  Facsimile No.: (310) 826-5529
 
   
if to SynthRx, to:
  SynthRx, Inc.
 
  4606 Willow
 
  Bellaire, Texas 77401
 
  Facsimile No.: (713)500-0732

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by telecopier on a business day, on the business day after
dispatch if sent by nationally-recognized overnight courier and on the third
business day following the date of mailing if sent by mail.
8.5 Applicable Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of Texas and the United States without
reference to any rules of conflict of laws.
8.6 Dispute Resolution. The parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof. If the parties do not fully
settle, and a party wishes to pursue the matter, each such dispute, controversy
or claim that is not an “Excluded Claim” shall be finally resolved by binding
arbitration in Las Vegas, Nevada in accordance with the Commercial Arbitration
Rules and Supplementary Procedures for Large Complex Disputes of the American
Arbitration Association (“AAA”), and judgment on the arbitration award may be
entered in any court having jurisdiction thereof. The arbitration shall be
conducted by a panel of three persons experienced in the pharmaceutical
business. Within 30 days after initiation of arbitration, each party shall
select one person to act as arbitrator and the two party-selected arbitrators
shall select a third arbitrator within 30 days of their appointment. If the
arbitrators selected by the parties are unable or fail to agree upon the third
arbitrator, the AAA shall appoint the third arbitrator. Either party may apply
to the arbitrators for interim injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved. Either party also may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of that party pending the arbitration award. The arbitrators
shall have no

 

Page 16 of 18



--------------------------------------------------------------------------------



 



authority to award punitive or any other type of damages not measured by a
party’s compensatory damages. Each party shall bear its own costs and expenses
and attorneys’ fees and an equal share of the arbitrators’ and any
administrative fees of arbitration. Except to the extent necessary to confirm an
award or as may be required by law, neither a party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both parties. In no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable Texas statute of
limitations. As used in this Section, the term “Excluded Claim” shall mean a
dispute, controversy or claim that concerns (a) the validity or infringement of
a patent, trademark or copyright; or (b) any antitrust, anti-monopoly or
competition law or regulation, whether or not statutory.
8.7 Entire Agreement. This Agreement, together with the Organization Agreement,
contains the entire understanding of the parties with respect to the subject
matter hereof. All express or implied agreements and understandings, either oral
or written, heretofore made are expressly merged in and made a part of the
Agreement. The Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by each of the parties hereto.
8.8 Headings. The captions to the several Articles and Sections hereof are not a
part of the Agreement, but are merely guides or labels to assist in locating and
reading the several Articles and Sections hereof.
8.9 Independent Contractors. It is expressly agreed that the parties shall be
independent contractors and that the relationship between the parties shall not
constitute a partnership, joint venture or agency. Neither party shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other, without the prior
consent of the other party.
8.10 Waiver. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
8.11 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
8.12 Waiver of Rule of Construction. Each party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the parties agree that the rule of construction
that any ambiguity in this Agreement shall be construed against the drafting
party shall not apply.
8.13 Exportation of Technical Information. SynthRx agrees to comply with the
laws and rules of the United States Government regarding prohibition of
exportation of CytRx Know-How furnished to SynthRx either directly or indirectly
by CytRx.

 

Page 17 of 18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            CytRx Corporation
      By:   /s/ Illegible      Title:

    Date:

      SynthRx, Inc.
      By:   /s/ Robert Hunter      Title: Chairman     Date: 6/8/04  

 

Page 18 of 18



--------------------------------------------------------------------------------



 



         

[CytRx Corporation Letterhead]
August 3, 2006
Robert Hunter, M.D., Ph.D.
President
SynthRx Corporation
C/o 6431 Fannin, MSB 2.136
Houston, TX 77030

  Re:   Amendment to License Agreement dated June 8, 2004, by and between CytRx
Corporation and SynthRx, Inc.

Dear Bob,
Reference is made to that certain License Agreement (the “Agreement”) dated
June 8, 2004, by and between CytRx Corporation, a Delaware corporation
(“CytRx”), and SynthRx, Inc., a Texas corporation (“SynthRx”). Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Agreement.
This is to confirm that, notwithstanding anything to the contrary in the
Agreement, the CytRx Patent Rights shall include only patent rights related to
the patent filings listed on the attached schedule. Pursuant to Section 6.1 of
the Agreement, SynthRx confirms that is has primary responsibility for filing,
prosecuting, and maintaining the CytRx Patent Rights at its own expense. Except
as set forth in this letter, all other terms of the Agreement remain unchanged.
Please sign where indicated below, whereupon this letter shall become a binding
agreement between us.

            Very truly yours,

CYTRX CORPORATION
      By:   /s/ Steven A. Kriegsman      Name:   Steven A. Kriegsman     
Title:   President and Chief Executive Officer     

          ACCEPTED AND AGREED:

SYNTHRX, INC.
      By:   /s/ Robert Hunter       Name:   Robert Hunter, M.D., Ph.D.     
Title:   President       

11726 San Vicente Blvd.   •   Suite 650   •   Los Angeles, California 90049
Phone: (310) 826-5648   •   Fax: (310) 826-6139

 

 



--------------------------------------------------------------------------------



 



***
 

      ***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

 



--------------------------------------------------------------------------------



 



***
 

      ***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

 



--------------------------------------------------------------------------------



 



***
 

      ***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT AND AMENDMENT NO. 2
TO
LICENSE AGREEMENT
THIS AGREEMENT AND AMENDMENT NO. 2 TO LICENSE AGREEMENT (this “Amendment”) dated
as of December 1, 2010 (the “Amendment Date”), is entered into between SynthRx,
Inc., a Delaware corporation (“SynthRx”), and CytRx Corporation, a Delaware
corporation (“CytRx”). This Amendment shall be effective as of the closing of a
merger or other strategic transaction (a “Strategic Transaction”) between
SynthRx and ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (or one of
its affiliates). If a definitive agreement regarding a Strategic Transaction has
not been signed by February 28, 2011, or the Strategic Transaction has not
closed within three (3) months of signing such definitive agreement, this
Amendment shall be deemed null and void.
WHEREAS, SynthRx and CytRx previously entered into that certain License
Agreement dated June 8, 2004, as amended by an Amendment No. 1 dated August 3,
2006 (the “License Agreement”);
WHEREAS, SynthRx and CytRx recognize that providing clarity with respect to
certain terms and conditions of the License Agreement will enhance SynthRx’s
ability (directly or through partnerships or collaborations) to continue the
development of certain products related to the License Agreement and, in light
of the foregoing, wish to clarify and amend the License Agreement in certain
respects as set forth herein;
NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which each party hereby
acknowledges, CytRx and SynthRx hereby agree as follows:
1. The definition of “CytRx Patent Rights” in Section 1.7 of the License
Agreement is hereby amended and restated in its entirety as follows:
“The term “CytRx Patent Rights” shall mean the United States patents listed in
the schedule to that certain letter agreement, dated August 3, 2006, regarding
“Amendment to License Agreement dated June 8, 2004, by and between CytRx
Corporation and SynthRx, Inc,” and all divisions, continuations, reissues,
renewals, extensions, supplementary protection certificates, utility models and
the like of any such United States patents, and the foreign equivalents
thereof.”
2. The reference to “recital A” in Section 1.8 of the License Agreement is
hereby amended to be a reference to “recital B.”
3. Section 2.1 of the License Agreement is hereby amended and restated in its
entirety as follows:

 

1



--------------------------------------------------------------------------------



 



“SynthRx License Grant. CytRx hereby grants to SynthRx effective as of the
Effective Date an exclusive license (with the right to grant sublicenses) under
the CytRx Patent Rights to research, develop, use, manufacture, have
manufactured, sell, offer to sell, have sold and import Licensed Products
(including OptiVax), in each case in the Territory and in the Field. In
addition, if CytRx owns or controls any patent or patent application that covers
a Product for use in the Field and in the Territory (the “Other Patent Rights”),
and provided that CytRx has the right to grant a license under the Other Patent
Rights, then the CytRx Patent Rights shall also include the Other Patent
Rights.”
4. In addition, for consistency, all references in the License Agreement to
“Licensed Intellectual Property” will be deemed to be references to “CytRx
Patent Rights.”
5. The opening clause of Section 3.1 of the License Agreement is hereby amended
by replacing the words “as set forth herein” with “as is reasonably necessary
for the development and commercialization of FLOCOR, the Anti-Infectives and/or
OptiVax.”
6. Section 4.2(a)(i) of the License Agreement is hereby amended and restated in
its entirety as follows:
“A $2,000,000 payment for the first Major Market Country in which Regulatory
Approval is obtained, upon securing the first commercial sale due to such
approval.”
7. Section 4.3.7 of the License Agreement is hereby amended and restated in its
entirety as follows:
“With respect to each sublicense of CytRx Patent Rights, SynthRx, in its sole
discretion, may elect, as an alternative to, and in lieu of, the payment of
milestones (Section 4.2) and royalties (Section 4.3) in respect of the sale of
any Licensed Product by such sublicensee, to pay CytRx an amount equal to 20% of
any sublicensing income received by SynthRx from any third party within 30 days
after receipt thereof. Sublicense income includes all payments received by
SynthRx in consideration of any sublicense of the rights granted to SynthRx by
CytRx pursuant to Section 2.1 hereof, including, without limitation, license
fees, royalties, milestone payments, license maintenance fees and strategic
alliance payments, whether in cash, equity or other property, with the payment
by SynthRx to CytRx to be in the same form as the payment received by SynthRx.”
8. Section 6.3(b) of the License Agreement is hereby amended and restated in its
entirety as follows:
“(b) In the event SynthRx elects not to initiate and prosecute an action as
provided in paragraph (a), and CytRx elects to do so, the costs of any course of
action to terminate infringement of any of the CytRx Patent Rights, including
the costs of any legal action commenced shall be borne solely by CytRx.”

 

2



--------------------------------------------------------------------------------



 



9. Section 8.5 of the License Agreement is hereby amended and restated in its
entirety as follows:
“Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.”
In addition, for consistency, Section 8.6 of the License Agreement is amended by
replacing the word “Texas” with “California.”
10. As of the Amendment Date, and assuming the passage of time and/or the giving
of notice, (i) to CytRx’s knowledge, SynthRx is not in breach of or default
under any provision of the License Agreement or, (ii) in the event of any such
breach or default, CytRx hereby waives the occurrence of and events underlying
such breach or default (whether known or unknown and whether contingent or
otherwise). CytRx has not and will not exercise its rights to file for or
maintain any CytRx Patent Right that, as of the Amendment Date, SynthRx has not
pursued or that SynthRx has abandoned.
11. In the event that CytRx provides any notice to SynthRx pursuant to
Section 7.3 of the License Agreement, CytRx also will provide written notice to
each sublicensee under sublicense agreements provided to CytRx under
Section 2.2(d) of the License Agreement and both CytRx and SynthRx agree that
such sublicensee may cure any non-payment or breach, but only after the
expiration of any period provided in the License Agreement for cure by SynthRx,
as if such sublicensee were SynthRx; provided, however, the period for cure
available to Synthrx shall be extended by 30 days for the benefit of such
sublicensee. In the event a breach is not subject to cure, subject to consent of
such sublicensee, or if CytRx and such sublicensee mutually agree, immediately
following expiration of the period provided for cure by SynthRx, such breach
remaining uncured, CytRx will assign the License Agreement to such sublicensee,
and such sublicensee will assume SynthRx’s rights and obligations thereunder,
unless there remains an uresolved dispute between SynthRx and CytRx regarding
the existence of a breach. In such case, no assignment of the License Agreement
shall be made to a sublicense until a final determination is reached regarding
whether a breach existed entitling CytRx to terminate the License Agreement.
SynthRx consents and agrees to any such assignment.
12. CytRx acknowledges that, following the execution of this Amendment, SynthRx
may grant a sublicense under the rights granted to SynthRx under Section 2.1 of
the License Agreement.
13. Any reference in the License Agreement to “this Agreement” (or similar
references), and any reference in this Amendment to the License Agreement, will
be a reference to the License Agreement, as amended.

 

3



--------------------------------------------------------------------------------



 



14. Except as expressly modified herein, the License Agreement will continue to
remain in full force and effect in accordance with its terms. This Amendment may
be executed in two or more counterparts, each of which will be deemed an
original, but all of which together shall constitute one and the same
instrument. This Amendment will be governed by and construed in accordance with
the laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.
In Witness Whereof, the parties have caused this Agreement and Amendment No. 2
to License Agreement to be executed by their respective duly authorized
representatives effective as of the Amendment Date.

                      SynthRx, Inc.       CytRx Corporation    
 
                   
By:
   /s/ R Martin Emanuele       By:    /s/ Steven A. Kriegsman    
 
 
 
         
 
   
 
                   
Name:
   R Martin Emanuele       Name:    Steven A. Kriegsman    
 
 
 
         
 
   
 
                   
Title:
   President & CEO       Title:    President & CEO    
 
 
 
         
 
   

 

4